Elbert, J.
Judgment in this case was rendered May 21th, 1878, and the six months within which an appeal could be taken, as the law then stood, had elapsed prior to the passage of the act of February 21, 1879.
The ease in no respect differs from the case of Willoughby v. George, decided at the present term. The bar arising from the lapse of time within which an appeal could be taken had attached and was a vested right, and beyond the reach of subsequent legislation. The writ must be dismissed.

Dismissed.